Mr. Justice Scott delivered the opinion of the Court: It is alleged that Elizabeth A. Hicks is the owner of a certain tract of land, and this bill was filed by plaintiffs in error to remove what they say is a cloud upon the title. It is also alleged that Samuel J. Chapin claims to be the owner of a part of the same tract, and he had previously filed a petition for partition of the land, making plaintiffs in error defendants to that proceeding. The specific prayer of the bill is, that the commissioners appointed by the court to make partition be enjoined until the final hearing of this cause. The court dissolved the injunction and dismissed the bill. We are at a loss to understand the object of this proceeding. The subject matter of this bill was litigated in the partition suit. The exact questions were raised and adjudicated in that case as are here presented, and no reason is perceived why the decree in the former suit is not a bar to the relief sought by this bill. The court first obtained jurisdiction in the partition suit, and it will not assume jurisdiction a second time to try the same questions. The rights of the parties could have all been adjusted in the former proceeding, and if plaintiffs in error were dissatisfied with the decree rendered, the remedy was by appeal or writ or error, and not by original bill. The bill was properly dismissed, and the decree is affirmed. Decree affirmed.